Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160049(61)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  CHARTER COUNTY OF WAYNE,                                                                             Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                    SC: 160049                                          Justices
  v                                                                 COA: 339714
                                                                    Wayne CC: 17-004750-AW
  WAYNE COUNTY RETIREMENT
  COMMISSION,
           Defendant-Appellee,
  and
  WAYNE COUNTY BOARD OF
  COMMISSIONERS,
             Intervenor-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing her reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before October 4, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 24, 2019

                                                                               Clerk